PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
VELICELEBI et al.
Application No. 17/203,547
Filed:  March 16, 2021
For: PYRAZINE-CONTAINING COMPOUND

:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed December 21, 2021, to revive the above-identified application.

The petition is GRANTED.

The application became abandoned for failure to reply in a timely manner to the Notice to File Missing Parts of Nonprovisional Application (Notice), mailed April 1, 2021.  The Notice set a period for reply of two (2) months from the mail date of the Notice.  A four-month extension of time under the provisions of 37 CFR 1.136(a) and the fee of $2,320, were timely obtained on September 30, 2021.  Accordingly, the application became abandoned on October 2, 2021.  A Notice of Abandonment was mailed on December 1, 2021.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of a sequence listing, an amendment, a substitute specification (clean and marked) and the required statements; (2) the petition fee of $2,100; and (3) a proper statement of unintentional delay. 

This application is being referred to Office of Patent Application Processing for appropriate action in the normal course of business on the reply received December 21, 2021.

Telephone inquiries concerning this decision should be directed to Ann Marie Ziegler at (571) 272-7151.  All other inquiries concerning either the pre-examination processing or status of the application should be directed to the Office of Patent Application Processing.
	


/Andrea Smith /
Andrea Smith
Lead Paralegal Specialist, Office of Petitions